Citation Nr: 1425748	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-31 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain with degenerative joint disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1955 to October 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence of record shows that the Veteran's low back disability is manifested by complaints of pain, with limitation of bilateral lateral flexion and rotation.  


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  An August 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  In addition, the Veteran was provided with two VA examinations with regard to his lumbar spine disorder.  Although he expressed dissatisfaction with the August 2010 VA examination, he has not indicated that he found the September 2013 VA examination to be inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2013 VA examination obtained in this case was adequate, as it provides sufficient detail to rate the severity of the Veteran's service-connected lumbar spine disorder under the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran contends that he is entitled to an increased rating for his lumbar spine disability.  He alleges that his lumbar spine disability causes functional impairment in the form of continuous pain which limits his ability to stand, walk, and perform household chores.  Specifically, he reports that he is unable to walk more than 20 or 30 yards without severe pain, unable to stand for more than 10 or 15 minutes without severe pain, and unable to perform many household chores due to severe pain.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

With regard to the Veteran's claim for entitlement to an increased rating, the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In a March 2008 rating decision, service connection for a lumbar spine disorder was granted, and a 10 percent evaluation was assigned, effective September 26, 2006, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In July 2010, the Veteran filed the present claim for entitlement to an increased rating for his lumbar spine disability.  

The Veteran's service-connected lumbar spine disability is currently rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Diagnostic Code 5237 provides that lumbosacral or cervical strain is to be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula states that a 10 percent rating is for application when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

VA treatment records from August 2009 through February 2010 reveal complaints of and treatment for low back pain.  In August 2009, the Veteran reported back pain.  He stated that he worked out at the Y.M.C.A. three times per week and had to sit and rest after some time on the treadmill due to stiffness and discomfort after walking.  He denied lower extremity pain, weakness, tingling, and numbness.  Physical examination showed no kyphosis or scoliosis.  The diagnosis was back pain.  X-rays of the spine, performed in November 2009, showed advanced arthritis of the spine.  In February 2010, the Veteran again reported back paine, and noted that he did not take his pain medication because it made him feel funny.  Physical examination showed no kyphosis or scoliosis.  The diagnosis was severe degenerative disc disease.

In August 2010, the Veteran underwent a VA spine examination.  The Veteran reported back pain on a daily basis, which did not travel to other locations.  He described the pain as severe, and noted that it lasted all day.  He denied stiffness related to his back disability.  He reported that he used a scooter to ambulate, and stated that he could not walk long or far.  He complained of weakness and dizziness.  Physical examination revealed an abnormal posture and gait, favoring the right knee.  Position of the head, curvature of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion were normal.  There was no ankylosis of the thoracolumbar spine.  Range of motion of the thoracolumbar spine showed forward flexion from 0 to 90 degrees, extension from 0 to 30 degrees, right and left lateral flexion from 0 to 30 degrees, and right and left lateral rotation from 0 to 30 degrees.  There was no additional limitation of motion after repetitions.  There was pain and tenderness with range of motion, but there was no fatigue, weakness, lack of endurance, incoordination, muscle spasm, effusion, instability, redness, heat, or abnormal movement.  There were no vertebral fractures, and right and left straight leg raise tests were negative.  Sensory examination showed normal muscle strength, fine motor control, and muscle tone on both sides.  Pinprick test and position sense were normal and there was no neuritis, neuralgia, or paralysis.  Reflexes were 2+ and symmetric.  There was no sensory deficit and no motor deficit.  There were no incapacitating episodes in the prior 12 months and there was no evidence of bladder, bowel, or erectile dysfunction.  X-ray of the lumbar spine showed rotary dextroscoliosis centered at L3 with adjacent compensatory degenerative changes of moderate severity.  The diagnosis was lumbosacral strain.

A September 2010 VA treatment record notes a diagnosis of back pain with severe degenerative disc disease.  In June 2011, the Veteran complained that his back pain was getting worse.  He indicated that any kind of activity caused pain.  The diagnosis was back pain with severe degenerative disc disease.  He indicated that he could not tolerate prescription pain medication.  Another June 2011 treatment record reflects that the Veteran underwent physical therapy with the use of a TENS unit.  The treatment record notes that the use of the TENS unit decreased the Veteran's back pain.  

Private medical treatment records from December 2011 reflect complaints of and treatment for back pain and stiffness with restricted motion.  Physical examinations demonstrated acute or moderate muscle hypertonicity in the lumbar region; reduced range of motion; subluxation with moderate fixation at L4; subluxation with acute restricted motion at L5 and S1; and tenderness.  On record noted that physical examination showed a positive straight leg raise test on the right, a negative Faber Patrick test, a positive Ely Nachals test on the right, and a positive Kemp test on the right.  Although limited range of motion was noted, specific range of motion findings were not reported.  

In September 2013, the Veteran underwent another VA spine examination.  The Veteran complained of chronic intermittent low back pain without radicular symptoms.  He reported self-medication without releaf, and noted symptomatic relief with bending, leaning forward, or sitting.  He reported flare-ups impacting the function of his low back disorder.  He stated that he had increased pain with lifting anything heavier than a gallon of milk, prolonged standing more than five minutes, lying in bed and rolling over, climbing stairs, or extending or twisting his back.  Physical examination revealed range of motion with forward flexion to 90 degrees with no evidence of pain; extension to 20 degrees with pain; right and left lateral flexion to 20 degrees with pain; and right and left lateral rotation to 20 degrees with pain.  The Veteran was able to perform repetitive use testing with three repetitions, and there was no change in range of motion findings after three repetitions.  The examiner noted that the contributing factors to the Veteran's functional loss included less movement than normal and pain on movement.  The Veteran also exhibited tenderness to palpation of the left lumbar paraspinal musculature at L3-L4.  There was no guarding or muscle spasm shown.  Muscle strength was mostly normal but slightly limited in the ankle and great toe.  There was no muscle atrophy.  Reflexes were absent in the knees and ankles.  Sensory examination was normal and a straight leg raising test was normal.  There was no evidence of radiculopathy, and no other neurologic abnormalities were noted.  The examiner stated that the Veteran did not have intervertebral disc syndrome.  Although functional loss was noted, the examiner stated that there was not functional impairment of such an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Gaitr was altered, reflecting a left-sided limp during unassisted walking.  The Veteran was unable to perform toe and heel walking due to difficulty with balance issues and used a cane on the right side for assisted ambulation.  Generalized weakness was due to aging and foot arthropathy.  The examiner indicated that arthritis was documented on imaging studies.  The examiner also noted that the Veteran's spine disability would impact his ability to work.  Although the Veteran indicated that he was retired and last worked in 2002 as a minister, the examiner indicated that he would be limited from heavy lifting and inability to withstand prolonged walking or standing.  He would be able to work in sedentary or light physicial work.  The diagnoses were lumbosacral degenerative joint disease and dextroscoliosis.

The examiner opined that it was more likely than not that the Veteran's pain significantly limited functional ability during flare-ups or with repeated use of the joint, and stated that there was additional limitation due to pain.  The examiner found that it was less likely than not that weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or with repeated use, and noted that there was no additional limitation due to weakness, fatigability, or incoordination.  The examiner concluded that it would be "pure speculation" to state what additional range of motion loss would be present due to pain on use or during flare-ups because the Veteran was not examined during a flare-up.

After consideration of the pertinent evidence of record, the Board concludes that an evaluation greater than 10 percent is not warranted for the Veteran's lumbar spine disability.  The Veteran's 10 percent evaluation contemplates a lumbar spine disability with forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spams, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  An increased rating greater than 10 percent is not warranted unless the evidence shows forward flexion greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  

The evidence of record demonstrates that the Veteran had forward flexion to 90 degrees without pain, extension to 20 degrees with pain, right and left lateral flexion to 20 degrees with pain, and right and left lateral rotation to 20 degrees with pain.  The evidence does not demonstrate abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Additionally, although the medical evidence reflects that there is abnormal gait, the evidence reflects that this is a function of his service-connected right knee disability, and not his lumbosacral spine disability.  Accordingly, a rating greater than 10 percent is not warranted for the Veteran's lumbar spine disability under the pertinent rating criteria.  Id.

The Board has also considered whether the Veteran is entitled to an increased evaluation for his low back disability under the regulations for intervertebral disc syndrome.  However, the medical evidence of record reflects that there is no evidence of intervertebral disc syndrome.  Accordingly, an increased evaluation is not warranted for the Veteran's lumbar spine disorder under the rating criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board has also considered whether a separate evaluation is warranted for any neurological component of the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  However, the Veteran has regularly denied radiation of low back pain to any extremity, tingling, and numbness.  As there is no evidence of a neurological component to the Veteran's service-connected lumbar spine disorder, a separate evaluation is not warranted.

Additionally, the Board has considered whether there is any additional functional loss not contemplated in the current rating assigned for the Veteran's lumbar spine disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran reported chronic intermittent low back pain.  He stated that the pain interfered with his ability to stand for any significant period of time and to walk for any long distance.  In addition, during his September 2013 VA examination, the examiner stated that the Veteran's pain significantly limited functional ability during flare-ups or with repeated use, and that it caused additional limitation due to pain.  However, the examiner concluded that it would be "pure speculation" to state what additional range of motion loss would be present due to pain on use or during flare-ups because the Veteran was not examined during a flare-up.  Although the evidence reflects that the Veteran's lumbar spine disability causes functional loss, the evidence does not reflect that the functional loss caused is not contemplated by the currently assigned rating such that an increased rating under the General Rating Formula based on functional loss is warranted.  Indeed, the VA examiner was unable to state what additional range of motion loss would be present due to pain without resorting to speculation.  Given that the Veteran was able to achieve the aforementioned ranges of motion with pain, and there is no objective evidence of record stating what, if any, additional range of motion would be lost during a flare-up, additional compensation for pain during a flare-up is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  

An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meet the impairment contemplated by the current scheduler disability ratings throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with higher disability ratings.  Even when considering the Veteran's pain and functional impairment during flare-ups, the evidence of record does not establish that he has the requisite limitation of motion of the lumbar spine to warrant a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the lumbar spine based on additional functional limitation following repetitive use or flare-ups of the joint.  Further, the examiner reported that there was no additional limitation of function due to weakness, fatigability, or incoordination. 

In summary, there was daily lumbar spine pain aggravated by walking, sitting, and standing, but there was no medical evidence of additional limitation of range of motion beyond that contemplated in the assigned rating.  While the Veteran reported daily pain, stiffness, and weakness, and that he was additionally limited by pain during flare-ups, there is no objective evidence of weakness, stiffness, fatigability, or lack of endurance.  In addition, the objective evidence shows that there was full or almost full strength, no weakness, no instability, no fatigue, and no lack of endurance or coordination.  Accordingly, the Veteran is not entitled to an increased evaluation for a lumbar spine disability based on these provisions.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, 8 Vet. App. at 206; see also Johnston v. Brown, 10 Vet. App. 80 (1997).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the current rating inadequate.  The Veteran's lumbar spine disorder is evaluated pursuant to 38 C.F.R. § 4.71a, the criteria of which are found to specifically contemplate the level of disability and symptomatology demonstrated.  The Veteran's lumbar spine disorder has been manifested by forward flexion to 90 degrees without pain, extension to 20 degrees with pain, right and left lateral flexion to 20 degrees with pain, and right and left lateral rotation to 20 degrees without pain.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability rating assigned for his service-connected lumbar spine disorder.  Ratings in excess thereof are provided for certain manifestations of the service-connected disorder, but the medical evidence of record does not demonstrate that such manifestations are present in this case.  The criteria for the current disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of that currently assigned for the Veteran's service-connected lumbar spine disorder at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. at 509.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected lumbar spine disorder, the evidence shows no distinct period of time during which the Veteran's lumbar spine disorder has varied to such an extent that a rating greater or less than that currently in effect would be warranted.  Cf. 38 C.F.R. § 3.344 (2013) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Last, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claims file does not reflect that the Veteran has raised the issue of entitlement to a TDIU.  Although the September 2013 examiner reported that the Veteran's lumbar spine disorder would impact his employability, the examiner noted that the Veteran retired from his career in 2002 and that he was still capable of sedentary work.  Accordingly, the issue of entitlement to a TDIU has not been raised by the record, and is not before the Board at this time.


ORDER

Entitlement to an increased rating greater than 10 percent for lumbosacral strain with degenerative joint disease is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


